EXHIBIT99.2 CELLULAR BIOMEDICINE GROUP, INC. UNAUDITED PRE-MERGERPRO FORMA CONDENSED FINANCIAL STATEMENTS The following unaudited condensed pro forma balance sheet as of December 31, 2012 and 2011 was prepared as if the merger was effective as of such date. The unaudited condensed pro forma statement of operations for the years ended December 31, 2012 and 2011, respectively was prepared as if the merger was effective on December 31, 2012. While these pro forma statements are unaudited the financial statements of the legal survivor and accounting acquirer are from the audited financial statements of each respectively. The unaudited pro forma condensed financial statements should be read in conjunction with the notes included herein for Cellular Biomedicine Group Inc. formerly known as Eastbridge Investment Group Corporation (“CBMG,” the “Company,” “we,” “us” or “our”) and the unaudited financial statements of CBMG. The pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of the future financial position or future results of operations of the combined enterprise after the merger of Cellular Biomedicine Group Ltd. with Eastbridge Investment Group Corporation, or of the financial position or results of operations of the combined enterprise that would have actually occurred had the merger been effected as of the dates described above. The merger will be accounted for as a reverse acquisition wherein Cellular Biomedicine Group Ltd. will be treated as the acquirer for accounting purposes since it will control the combined enterprise. The following unaudited condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles, or GAAP, and reflect the accounts and operations of the Company and its majority or wholly-owned subsidiaries, beginning with the date of their respective acquisition.In accordance with the provisions of Financial Accounting Standards Board (“FASB”), Accounting Standards Codification (“ASC”) Section810, or ASC 810, Consolidation, the Company consolidates any variable interest entity, or VIE, of which it is the primary beneficiary.The typical condition for a controlling financial interest ownership is holding a majority of the voting interests of an entity; however, a controlling financial interest may also exist in entities, such as variable interest entities, through arrangements that do not involve controlling voting interests.ASC 810 requires a variable interest holder to consolidate a VIE if that party has the power to direct the activities of a VIE that most significantly impact the VIE’s economic performance, and the obligation to absorb losses of the VIE that could potentially be significant to the VIE or the right to receive benefits from the VIE that could potentially be significant to the VIE.The Company does not consolidate a VIE in which it has a majority ownership interest when the Company is not considered the primary beneficiary.The Company has determined that it is the primary beneficiary in a Variable Interest Entity.The Company evaluates its relationships with the VIE on an ongoing basis to ensure that it continues to be the primary beneficiary.All intercompany transactions and balances have been eliminated in consolidation. The following pro forma financial statements have been revised and amended in presentation and in the combination accounting valuation, in accordance with ASC 805-40 “Reverse Acquisitions”.Please see the notes to the pro forma financial statement for the specific details. 1 Unaudited Pro Forma Condensed Balance Sheet as of December 31, 2012 CELLULAR BIOMEDICINE GROUP INC. UNAUDITED PRE-MERGER PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS Pre-Merger Legal Survivor EASTBRIDGE INVESTMENT GROUP CORPORATION December 31, Pre-Merger Accounting Acquirer CELLULAR BIOMEDICINE GROUP LTD. December 31 Pro Forma Adjusting Entries Consolidated PRO FORMA CELLULAR BIOMEDICINE GROUP INC. December 31, A) B) C) (Unaudited) Assets Cash $ $ - - - $ Accounts Receivable ) - - Amount due from related parties - Inventory - Prepaid expenses - Other current assets - - - Total current assets ) - - Property, plant and equipment, net - Intangibles - Goodwill - - - ) Investments - Other assets - Total assets $ $ $ ) $ ) $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable - - - $ Disputed accounts payable - - ) - - Accrued expenses ) - - Advances payable to related party - Deferred tax liability current - - - Deferred revenue - Other current liabilities - Total current liabilities ) ) - Deferred tax liability non-current - Total liabilities ) ) - Stockholders' equity: Preferred stock series B, no par value, 50,000,000 shares - Common stock, par value $0.001, 300,000,000 shares authorized; - - ) Additional paid in capital - ) Accumulated deficit ) - ) - ) Accumulated other comprehensive loss ) - - Total stockholders' equity - ) Total liabilities and stockholder's equity $ $ $ ) $ ) $ $ A)Please see the detailed notes immediately following these pro forma financial statements. B)Please see the detailed notes immediately following these pro forma financial statements. C)Please see the detailed notes immediately following these pro forma financial statements. 2 Unaudited Pro Forma Condensed Balance Sheet as of December 31, 2011 CELLULAR BIOMEDICINE GROUP INC. UNAUDITED PRE-MERGER PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS Pre-Merger Legal Survivor EASTBRIDGE INVESTMENT GROUP CORPORATION December 31, Pre-Merger Accounting Acquirer CELLULAR BIOMEDICINE GROUP LTD. December 31, Pro Forma Adjusting Entries Consolidated Pro Forma CELLULAR BIOMEDICINE GROUP INC. December 31, A) B) D) (Unaudited) Assets Cash $ $ $ Accounts Receivable - Amount due from related parties - Inventory - Prepaid expenses - Other current assets - Total current assets - - - Property, plant and equipment, net - Intangibles - Goodwill Investments - Other assets - - - Total assets $ $ $
